    Case 1:21-cr-00010-HYJ ECF No. 1, PageID.1 Filed 01/12/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

             vs.

BRIAN RITTENHOUSE,
                                                            INDICTMENT
                  Defendant.
_________________________________________/

      The Grand Jury charges:

                                COUNT 1
            (Embezzlement and Theft of Labor Organization Assets)

      Between on or about December 2, 2016, and continuing until on or about

April 20, 2018, in Kent County, in the Southern Division of the Western District of

Michigan,

                                  BRIAN RITTENHOUSE,

while an officer, that is, the financial secretary, of United Auto Workers Local 1320,

a labor organization engaged in an industry affecting commerce, embezzled, stole,

and unlawfully and willfully abstracted and converted to his own use the moneys,

funds, securities, property, and other assets of said labor organization.

29 U.S.C. § 501(c)
    Case 1:21-cr-00010-HYJ ECF No. 1, PageID.2 Filed 01/12/21 Page 2 of 2




                                COUNT 2
    (False Entry in Record Required to be Kept by Labor Organization)

      At all times material to this Indictment, United Auto Workers Local 1320

was a labor organization engaged in an industry affecting commerce and subject to

the Labor Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 401, et

seq., required to file an annual financial (LM series) report with the Secretary of

Labor.

      On or about April 1, 2018, in Kent County, in the Western District of

Michigan, Southern Division,

                               BRIAN RITTENHOUSE

willfully made a false entry in a record required to be kept by Section 436 of Title

29, United States Code, that is, a Disbursement Voucher, a record on a matter

required to be reported in the annual financial report of United Auto Workers Local

1320, which was required to be filed with the Secretary of Labor for such labor

organization’s fiscal year ending on December 31, 2018 in that he falsified an

expense voucher by misrepresenting that a $500 ATM cash withdrawal was for

union t-shirts.

29 U.S.C. § 439(c)
                                              A TRUE BILL


                                              ________________________________
                                              GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
CHRISTOPHER M. O’CONNOR
Assistant United States Attorney
